DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Farkas on 16 June 2022.

The application has been amended as follows: 

IN THE CLAIMS
(Currently Amended) The method of claim 19, further the lead-in edge on at least one of the rubber gasket and a frame of the first part

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-21 and 23-27, as previously presented, and claim 22, as amended above, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a dry-lubricating apparatus for press fitting into a mating part having the details, as set forth in claims that include elements such as a frame; a rubber gasket fixed to the frame to create an interference with a mating surface of the mating part so as to enable said press fitting; and a lead-in edge fixed to at least one of the frame and the rubber gasket, the lead-in edge including a dry lubricant such that, when the dry-lubricating apparatus is slid onto the mating part, along the mating surface and with the rubber gasket trailing the lead-in edge, a portion of the dry lubricant is abraded off the lead-in edge to reduce friction between the rubber gasket and the mating surface (i.e. the dry lubricant material of the lead-in edge must be capable of being abraded off to apply to the mating surface to then reduce the amount of friction between the rubber gasket and the mating surface which must then follow (i.e. be located behind in an insertion direction) the lead-in edge).  Relevant references, such as Baudry et al. (US 2005/0248096) disclose a seal press fit onto a mating surface of a mating part and including a frame, a gasket fixed to the frame to create an interference with a mating surface of the mating part so as to enable said press fitting, and a lead-in edge fixed to the frame (i.e. as the lead-in edge is part of the gasket), but fail to disclose at least that the lead-in edge including a dry lubricant such that, when the dry-lubricating apparatus is slid onto the mating part, along the mating surface and with the rubber gasket trailing the lead-in edge (i.e. Baudry does not disclose the gasket trails the lead-in edge as it is part of such), a portion of the dry lubricant is abraded off the lead-in edge to reduce friction between the rubber gasket and the mating surface. Other references such as Luchs (US 2007/0163530) disclose seal press fit onto a mating surface of a mating part and including a frame, a gasket fixed to the frame to create an interference with a mating surface of the mating part so as to enable said press fitting, and a lead-in edge fixed to the frame (i.e. as the lead-in edge is part of the gasket) and wherein the lead-in edge comprises a polymer, but fail to disclose at least when the dry-lubricating apparatus is slid onto the mating part, along the mating surface and with the rubber gasket trailing the lead-in edge, a portion of the dry lubricant is abraded off the lead-in edge to reduce friction between the rubber gasket and the mating surface. Still other references such as Urbaschek (US 4,109,921) discloses a two or three part polymeric piston seal of a stacked ring configuration wherein one of the parts comprises a dry lubricant (molybdenum disulfide) therein which lubricates the cylinder wall that the seal slides with respect to, and could be interpreted to be a lead-in edge to the main seal element, but fails to disclose at least a frame, that one of the members is a rubber gasket for press fitting on a mating part, and at least when the dry-lubricating apparatus is slid onto the mating part, along the mating surface and with the rubber gasket trailing the lead-in edge, a portion of the dry lubricant is abraded off the lead-in edge to reduce friction between the rubber gasket and the mating surface. Though it is known in the art to impregnate polymers with dry-lubricants as no references disclosing a separate lead-in edge with such dry-lubricants that when the dry-lubricating apparatus is slid onto the mating part, along the mating surface and with the rubber gasket trailing the lead-in edge, a portion of the dry lubricant is abraded off the lead-in edge to reduce friction between the rubber gasket and the mating surface. Additionally Examiner notes that the embodiment of Figure 12 does not appear to be encompassed by any of the pending claims as such would not be a press-fit apparatus as such a shaft seal is not for press-fitting on a mating surface of a shaft as is apparently disclosed regarding that embodiment.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675